FIRST AMENDMENT TO EP 468 EARNING AGREEMENT Dated 17 December 2015 Parties Officer Petroleum Pty Ltd (ACN ) of Level 10, 32 Martin Place, Sydney, New South Wales 2000 (Officer) and Nation Energy (Australia) Pty Ltd (ACN ) of RPO Box 60610, Granville Park, Vancouver, British Columbia V6H 4B9 (Nation) Background A. Officer and Nation are parties to the EP 468 Earning Agreement (Earning Agreement) dated 30 August 2015, relating to petroleum Exploration Permit 468 issued by the Government of Western Australia. B. The Parties enter into this Agreement to enlarge the time afforded for issuance of the Share Consideration and payment of the Cash Consideration in the Earning Agreement. Operative provisions 1. The Amendments 1.1 Clause 2.1 of the Earning Agreement is amended to read: Nation Energy
